UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


NORTH CAROLINA MOTORCOACH                
ASSOCIATION, on behalf of its
members; MCGILL INCORPORATED,
d/b/a Carolina American Tours,
                Plaintiffs-Appellants,
                  v.
THE NORTH CAROLINA STATE
BOARD OF EDUCATION; DEREK                       No. 03-1621
GRAHAM, individually and in his
official capacity as an employee of
the North Carolina Department of
Public Instruction, a subdivision of
the North Carolina State Board of
Education,
                Defendants-Appellees.
                                         
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                             (CA-02-75)

                        Argued: June 3, 2004

                       Decided: July 1, 2004

 Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2      N. CAROLINA MOTORCOACH v. N. CAROLINA BD.       OF   EDUC.
                             COUNSEL

ARGUED: Maria Catherine Papoulias, WILSON & ISEMAN,
Winston-Salem, North Carolina, for Appellants. Katherine Connolly
Galvin, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees. ON BRIEF: G. Gray Wilson,
Tamura D. Coffey, Paul J. Smith, WILSON & ISEMAN, Winston-
Salem, North Carolina, for Appellants. Roy Cooper, North Carolina
Attorney General, Laura E. Crumpler, Assistant Attorney General,
Joyce S. Rutledge, Assistant Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   A motorcoach trade association and one of its members com-
menced this action to challenge the constitutionality of a set of guide-
lines that the North Carolina Board of Education recommended to its
public schools for following when hiring motorcoaches for the trans-
portation of their students. The plaintiffs also contend that an
employee of the Board of Education defamed them in commenting
about the need for the guidelines. The district court dismissed the
complaint for lack of standing to challenge the constitutionality of the
guidelines and for failure to state a claim for defamation. We affirm.

  Plaintiff North Carolina Motorcoach Association ("Motorcoach
Association") is a trade association composed primarily of motor-
coach operators, and plaintiff McGill, Inc. d/b/a/ Carolina American
Tours, a member of the Motorcoach Association, engages in the busi-
ness of operating motorcoaches for hire. Over the years, the Motor-
coach Association’s members have contracted with public schools to
provide pupil transportation for field trips and other such events.
       N. CAROLINA MOTORCOACH v. N. CAROLINA BD.        OF   EDUC.      3
   Defendant North Carolina Board of Education ("the Board") is
responsible for regulating transportation for public schools, see N.C.
Gen. Stat. § 115C-12(17), and defendant Derek Graham directs trans-
portation services for the Board. In June 2000, the Board formed the
"School Charter Transportation Safety Committee," on which the
Motorcoach Association served as a member, to formulate guidelines
on how to ensure the safe transportation of students. Before the Safety
Committee completed its work, however, in April 2001, a charter bus
carrying students from a North Carolina school crashed, seriously
injuring several students. Defendant Graham responded to the inci-
dent with an article in a newsletter published by the Board, the North
Carolina Pupil Transportation Reporter, in which Graham called for
schools to learn more about safety standards for motor coaches. He
also wrote:

    Most people probably do not realize that these motor
    coaches do not meet all of the safety standards required of
    school buses. These coaches are massive and would seem to
    be, at first glance, at least as safe as a school bus or activity
    bus. Those of us in pupil transportation know better.

A few months after the crash, the Safety Committee issued a set of
"Recommended Guidelines and Procedures" for use by the public
school systems in North Carolina.

   The Guidelines proposed a three-step process for public school sys-
tems to follow in hiring a charter bus company. First, the schools
would, under the Guidelines, conduct background checks of motor
carriers in order to compose a list of approved carriers. Second, the
schools would sign a contract for the trip that includes certain stan-
dard items. Third, the schools would conduct a review immediately
before the trip, confirming the emergency contact information, exam-
ining the driver’s log book to make sure the driver is rested, and doing
a basic inspection of the vehicle.

   The plaintiffs commenced this action in February 2002, alleging
that the Guidelines are unconstitutional in that they violate the Com-
merce and Supremacy Clauses of the U.S. Constitution. Although the
Guidelines were marked "Recommended," the plaintiffs alleged that
the Guidelines were meant to have the force of a rule or regulation
4      N. CAROLINA MOTORCOACH v. N. CAROLINA BD.         OF   EDUC.
and that the local school systems took them as such. The plaintiffs
acknowledged, however, that at least some "school systems failed to
adopt any standards or procedures for chartering private motor carri-
ers." The plaintiffs sued defendant Graham for defamation, appending
the newsletter in which he distinguished the safety standards for
motorcoaches from those for school buses. The defendants moved to
dismiss the plaintiffs’ claims.

   The district court granted the defendants’ motion to dismiss. In
finding that the plaintiffs lacked standing to challenge the constitu-
tionality of the Guidelines, the district court began by stating the three
requirements for standing: (1) injury in fact, (2) a causal connection
between the injury and the defendants’ conduct, and (3) a showing
that the requested relief would likely redress the injury. See Lujan v.
Nat’l Wildlife Fed’n, 504 U.S. 555, 560 (1992). Without determining
whether the plaintiffs had suffered injury in fact, the district court
concluded that they had failed to meet the other two prongs of the
standing test. Noting that the Guidelines were merely recommended,
not required, and that several school districts had declined to adopt
the Guidelines, the district court held that the plaintiffs’ supposed
injury was not caused by the Board’s conduct in enacting the Guide-
lines and could not be redressed by forcing the Board to rescind them:

     This court’s direction to the Board regarding the guidelines
     would have no effect whatsoever on the likelihood that the
     school systems would discontinue use of such guidelines
     . . . . [W]ith or without the guidelines, each school system
     remains free to take trips or not; to contract with any motor
     carrier it wishes or not; to accept or decline a bid from a par-
     ticular operator member of NCMA; or to adopt guidelines
     similar to or more stringent than those offered by the
     Board’s Committee in June 2001.

The court therefore dismissed the plaintiffs’ constitutional claims for
lack of standing.

   As to the defamation claim, the district court held that the quotation
from defendant Graham’s newsletter article comparing safety stan-
dards for motorcoaches to those for school buses did not defame the
plaintiffs. Because defendant Graham was writing about motor-
       N. CAROLINA MOTORCOACH v. N. CAROLINA BD.        OF   EDUC.     5
coaches generally, not about the plaintiffs in particular, his statements
did not have a "single, unambiguous meaning that tend[ed] to
impeach" the plaintiffs’ professional reputation. See Martin Marietta
Corp. v. Wake Stone Corp., 432 S.E.2d 428, 433 (N.C. Ct. App.
1993). Furthermore, the court noted, "various provisions of the Fed-
eral Motor Vehicle Safety Standards, Title 49, Part 571, require safety
features for school buses in excess of and different from those
required for regular buses and motorcoaches" — facts that substanti-
ate Graham’s statements. The court accordingly granted the defen-
dants’ motion to dismiss for failure to state a claim upon which relief
could be granted.

   On appeal, we have reviewed the record carefully and considered
the arguments of counsel made in their briefs and at oral argument.
For the reasons fully set forth by the district court in North Carolina
Motorcoach Association v. North Carolina State Board of Education,
Civil Action No. 5:02-CV-75-BR(3) (W.D.N.C. Apr. 17, 2003), we
affirm the judgment of the district court.

                                                             AFFIRMED